Case 2:18-cr-00422-SMB Document 931-1 Filed 04/21/20 Page 1 of 12




                                
                                
                                
                                
        ([KLELW$
                                
                                
     Case 2:18-cr-00422-SMB Document 931-1 Filed 04/21/20 Page 2 of 12




U.S.      Party     Coconspirator Statement Adoptive Not          Business
Exhibit   Opponent Statement      of Party’s Admission Offered    Record
Number    Admission               Agent                for the
                                                       Truth
1         X         X
2                   X                                  X
3                   X                                  X
4                   X                                  X
5                   X                                  X
6         X         X                        X
7                                 X
8         X         X
9         X         X
10        X         X                        X
11                  X
12                  X
13                  X
14                                                                X
15        X          X                       X
16                   X                       X
17        X          X
18                   X                       X
19                   X                       X
20                   X                       X
21                                                                X
22                   X                       X
23                                                                X
24                   X
26                   X                       X
27                   X
28        X          X                       X
30                                                                X
31        X          X                       X
32                   X                       X
33                                X          X
34                   X            X
35        X
36                                                      X
37                   X                       X
38        X          X
39                                                      X
40                   X                       X
                                      1
     Case 2:18-cr-00422-SMB Document 931-1 Filed 04/21/20 Page 3 of 12




41                                                      X
42                                                      X
43                   X
44                                                      X
45                   X
46                   X                       X
47                   X
48                   X                       X
49        X          X
50                   X                       X
51                   X                       X
52                                                      X
53                   X            X
54                   X            X
55        X          X
56        X          X                       X
57        X                       X
58        X          X                       X
59        X          X                       X
60                   X                       X
61        X          X
62                   X                       X
63                   X            X
64        X                       X
65        X          X
66                                X
67        X          X            X
68        X          X
69                   X            X
70                   X                       X
71                   X
72        X          X
73                   X                       X
74        X          X                       X
75        X          X            X
79        X          X
80                                                      X
81                                X
82                                X
83                                X
84                                X

                                      2
      Case 2:18-cr-00422-SMB Document 931-1 Filed 04/21/20 Page 4 of 12




86                                 X
87                                 X
89                                 X
90                    X                       X
91                                 X
92                    X            X
93                                                       X
94         X          X                       X
95         X          X
96         X          X            X          X
97                    X                       X
98                                            X
101                                                                X
102                                X
103        X          X                       X
104                                X
105        X          X
106        X          X
108                                                      X
109                   X                                  X
110        X          X            X
112                   X                       X
113        X          X                       X
114        X          X
115                   X                       X
116                                                      X
117                                X          X
118                                X          X
119                                                      X
120                   X                                  X
122                                X
123        X          X            X
124                                X
125                   X
126                                X
128                   X                       X
129        X          X
130                   X                       X
131                                                      X
133                                                      X
134        X          X            X

                                       3
      Case 2:18-cr-00422-SMB Document 931-1 Filed 04/21/20 Page 5 of 12




135                                X
136        X          X
137                                X
138        X          X            X
139        X          X
140                                                      X
141                                X                               X
142                   X
143                   X                       X
144                                                      X
145                   X            X
146        X          X            X
147                   X
148        X          X
149        X          X            X
150        X          X
151        X          X            X
153                                                      X
154        X          X                       X
155                                X          X
156                                X          X
157                                X          X
158        X          X            X
159                                X
161                                           X
162                   X                                  X
163                   X                                  X
164                   X                                  X
165                   X                                  X
166                                X
167        X          X            X
168                                X                     X
169                   X            X                     X
170                                X          X
171                                                      X
172                   X                                  X
173                                                      X
175                   X                       X
176                   X                       X
177        X          X
178        X          X                       X

                                       4
      Case 2:18-cr-00422-SMB Document 931-1 Filed 04/21/20 Page 6 of 12




179                                X
180        X          X
181        X          X                       X
183                   X
185        X          X
187                                                      X
188                                X
189                   X            X
190                   X            X
193                                X          X
194                                X                     X
195                                X
196                                                      X
197                                                      X
198                                X
199                                X
200                                X
201                   X                       X
202                   X                       X
203        X          X
204                                X          X
205                   X
206                   X                       X
207                   X
208                                X          X
209                                X
210                                X
231                                                      X
232                                                      X
233                                                      X
234                                                      X
235                                                      X
236                                                      X
237                                                      X
238                                                      X
239                                                      X
240                                                      X
241                                                      X
242                                                      X
243                                                      X
244                                                      X

                                       5
      Case 2:18-cr-00422-SMB Document 931-1 Filed 04/21/20 Page 7 of 12




245                                                      X
246                                                      X
247                                                      X
248                                                      X
249                                                      X
250                                                      X
251                                                      X
252                                                      X
253                                                      X
254                                                      X
255                                                      X
256                                                      X
257                                                      X
258                                                      X
259                                                      X
260                                                                X
261                                X          X
262                                X          X
263                                X          X
264                                X          X
265                                X          X
266                                X          X
267                                X          X
268                                X          X
269                                X          X
270                                X          X
271                                X          X
272                                X          X
273                                X          X
274                                X          X
275                                X          X
276                                X          X
277                                X          X
278                                X          X
279                                X          X
280                                X          X
281                                X          X
282                                X          X
283                                X          X
284                                X          X
285                                X          X

                                       6
      Case 2:18-cr-00422-SMB Document 931-1 Filed 04/21/20 Page 8 of 12




286                                X          X
287                                X          X
288                                X          X
289                                X          X
290                                X          X
291                                X          X
292                                X          X
293                                X          X
294                                X          X
295                                X          X
296                                X          X
297                                X          X
298                                X          X
299                                X          X
300                                X          X
301                                X          X
302                                X          X
303                                X          X
304                                X          X
305                                X          X
306                                X          X
307                                X          X
308                                X          X
309                                X          X
310                                X          X
311                                                                X
312                                                                X
313                                                                X
314                                                                X
315                                X          X
316                                X          X
317                                X          X
318                                X          X
319                                X          X
320                                X          X
321                                X          X
322                                X          X
323                                X          X
324                                X          X
325                                X          X
326                                X          X

                                       7
      Case 2:18-cr-00422-SMB Document 931-1 Filed 04/21/20 Page 9 of 12




327                                X          X
328                                X          X
329                                X          X
330                                X          X
331                                X          X
332                                X          X
333                                X          X
334                                X          X
335                                X          X
336                                X          X
337                                X          X
338                                X          X
339                                X          X
340                                X          X
341                                X          X
342                                X          X
343                                X          X
344                                X          X
345                                X          X
346                                X          X
347                                X          X
348                                X          X
349                   X                       X
350                                X          X
351                                X          X
352                                X          X
353                                X          X
354        X          X
355                                X          X
356        X          X
357                                X          X
358                                X          X
359                                X          X
360                                X          X
361                                X          X
362                                X          X
363                                X          X
364                                X          X
365                                X          X
366                                X          X
367                                X          X

                                       8
      Case 2:18-cr-00422-SMB Document 931-1 Filed 04/21/20 Page 10 of 12




368                                 X          X
369                                 X          X
370                                 X          X
371                                 X          X
372                                 X          X
373                                 X          X
374                                 X          X
375                                 X          X
376                                 X          X
377                                 X          X
378                                 X          X
379                                 X          X
380                                 X          X
381                                 X          X
382                                 X          X
383                                 X          X
384                                 X          X
385                                 X          X
386                                 X          X
387                                 X          X
388                                 X          X
389                                 X          X
390                                 X          X
391                                 X          X
392                                 X          X
393                                 X          X
394                                 X          X
395                                 X          X
396                                 X          X
397                                 X          X
398                                 X          X
399                                 X          X
400                                 X          X
401                                 X          X
402                                 X          X
403                                 X          X
404                                 X          X
405                                 X          X
406                                 X          X
407                                 X          X
408                                 X          X

                                        9
      Case 2:18-cr-00422-SMB Document 931-1 Filed 04/21/20 Page 11 of 12




409        X          X                        X
410                                 X          X
411                                 X          X
412                                 X          X
413                                 X          X
414                                 X          X
415                                 X          X
416                                 X          X
417                                 X          X
418                                 X          X
419                                 X          X
420                                 X          X
421                                 X          X
422                                 X          X
423                                 X          X
424                                 X          X
425                                 X          X
426                                 X          X
427                                 X          X
428                                 X          X
429                                 X          X
430                                 X          X
431                                 X          X
432                                 X          X
433                                 X          X
434                                 X          X
435                                 X          X
436                                 X          X
437                                 X          X
438                                 X          X
439                                 X          X
440                                 X          X
441                                 X          X
442                                 X          X
443                                 X          X
444                                 X          X
445                                 X          X
446                                 X          X
447                                 X          X
448                                 X          X
449                                 X          X

                                        10
      Case 2:18-cr-00422-SMB Document 931-1 Filed 04/21/20 Page 12 of 12




450                                 X          X
451                                                                X
452                                                                X
453                                                                X
454                                                                X
455                                                                X
456                                                                X
457                                                                X
471                                 X
480                                            X         X
486                                                      X
487                                 X
498                                 X
499        X          X             X
500        X          X             X
501                                 X          X
502                                                      X
503        X          X




                                        11
